EXHIBIT 10.11

 

 



EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of November 15,
2016 (the “Effective Date”), between InnerScope Advertising Agency, Inc., a
Nevada corporation (“the Company”) and Matthew Moore (the “Executive”).

WHEREAS, prior to the date hereof the Executive has served as Chief Executive
Officer (“CEO”) and President of the Company as well as a member of the
Company’s Board of Directors (the “BOD”); and

WHEREAS, the Company desires to enter into this Agreement with the Executive and
to ensure the continued availability to the Company of the Executive’s services,
and the Executive is willing to accept such employment and render such services,
all upon and subject to the terms and conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Executive agree as follows:

1. Representations and Warranties. The Executive hereby represents and warrants
to the Company that he (i) is not subject to any non-solicitation or
non-competition agreement affecting his employment with the Company, (ii) is not
subject to any confidentiality or nonuse/nondisclosure agreement affecting his
employment with the Company, and (iii) has brought to the Company no trade
secrets, confidential business information, documents, or other personal
property of a prior employer.

2. Term of Employment.

(a) Term. The Company hereby employs the Executive, and the Executive hereby
accepts employment with the Company as an “at will” employee, commencing as of
the Effective Date and continuing until terminated either by the Company or the
Executive. Executive and Company acknowledge and understand that as an “at will”
employee, Executive and/or Company may terminate this Employment Agreement with
or without cause, provided the terminating party gives at least 90 days notice
of their intent to terminate this Agreement. This 90-day notice requirement is
not binding upon Company if Executive commits acts of malfeasance as further
discussed in Section 6..

(b) Continuing Effect. Notwithstanding any termination of this Agreement, at the
end of the Term or otherwise, the provisions of Sections 6(e), 7, 8, 9, 11 14,
17, 18, and 22 shall remain in full force and effect and the provisions of
Section 8 shall be binding upon the legal representatives, successors and
assigns of the Executive.

3. Duties.

(a) General Duties. The Executive shall serve as CEO and President of the
Company, with duties and responsibilities that are customary for such an
executive and which shall include direct oversight (subject, at the Executive’s
election, to appropriate delegation) and authority over all operational and
strategic decision-making and business matters of the Company, subject to the
direction of the BOD of the Company. The Executive shall also perform such other
duties as shall be reasonably determined from time to time by the BOD and such
services for such subsidiaries of the Company as may be necessary. The Executive
shall use his best efforts to perform his duties and discharge his
responsibilities pursuant to this Agreement competently, carefully and
faithfully.

(b) Devotion of Time. Subject to the last two sentences of this Section 3(b),
Executive shall devote a reasonable amount of his business time, attention and
energies to the affairs of the Company and its subsidiaries and affiliates as
are necessary to perform his duties and responsibilities pursuant to this
Agreement. The Executive shall not enter the employ of or serve as a consultant
to (other than the agreements with Helix Care (California), Inc. (“Helix”), or
in any way perform any services with or without compensation to, any other
persons, business, or organization, without the prior consent of the BOD or the
shareholders. Notwithstanding the above, the Executive shall be permitted to
devote a limited amount of his time, to professional, charitable or similar
organizations, including serving as a non-executive director or an advisor to a
BOD, committee of any company or organization provided that such activities are
not directly or indirectly in conflict with the business of the Company and/or
do not interfere with the Executive’s performance of his duties and
responsibilities as provided hereunder. If any of these activities present a
direct or indirect conflict of interest, Executive shall obtain the permission
of the BOD or the shareholders.

(c) Location of Office. The Executive’s principal business office shall be in
the Company’s offices in Roseville, California or such other location as shall
be mutually agreeable to the Executive and the Company. Executive is not
required to perform his job duties at the Company’s offices, but shall work at
the Company’s offices as needed to supervise the Company’s employees and ensure
the success of the Company.

(d) Adherence to Inside Information Policies. The Executive acknowledges that
the Company is publicly-held and, as a result, has implemented inside
information policies designed to preclude its executives and those of its
subsidiaries from violating the federal securities laws by trading on material,
non-public information or passing such information on to others in breach of any
duty owed to the Company, or any third party. The Executive shall promptly
execute any agreements generally distributed by the Company to its employees
requiring such employees to abide by its inside information policies. Executive
agrees that prior to selling more than 5% of his stock holdings in any single
day, Executive shall consult with the Company’s counsel to ensure compliance
with Securities laws.

4. Compensation and Expenses.

(a) Salary. For the services of the Executive to be rendered under this
Agreement, the Company shall pay the Executive an annual salary of $225,000 (the
“Base Salary”), less such deductions as shall be required to be withheld by
applicable law and regulations payable in accordance with the Company’s
customary payroll practices.

(b) Bonus. The Executive is eligible to participate in any bonus plan the BOD
implements.

(c) Expenses(a). In addition to any compensation received pursuant to this
Section 4, the Company will reimburse or advance funds to the Executive for all
reasonable documented travel, entertainment and miscellaneous expenses incurred
in connection with the performance of his duties under this Agreement, provided
that the Executive properly provides a written accounting of such expenses to
the Company in accordance with the Company’s practices. Such reimbursement or
advances will be made in accordance with policies and procedures of the Company
in effect from time to time relating to reimbursement of, or advances to, its
executive officers.

5. Benefits.

(a) Paid Time Off. As an executive, time off will not be governed or restricted.
The Executive shall take reasonable amounts of time off according to his
discretion and with the full consent and approval of the BOD, provided that such
activities do not interfere with the Executive’s performance of his duties and
responsibilities as provided hereunder. Executive is well aware that he will be
available to the Company while on time off (by cell phone and e-mail whenever
logistically possible) and will be willing to prematurely end time off as the
needs of the Company may dictate (whenever logistically possible).

 

(b) Employee Benefit Programs. The Executive is entitled to participate in any
pension, 401(k), insurance or other employee benefit plan that is maintained by
the Company for its executives, including programs of life insurance, health
insurance and reimbursement of membership fees in professional organizations.
All such benefit programs shall be approved by the BOD.

 

6. Termination.

(a) In the event of termination of employment by the Company without Cause, the
Executive shall be immediately entitled to one month of salary for every two
months worked, up to a maximum of 18 paid months as severance, less all amounts
of salary and cash bonus payments previously received under this Agreement. Such
severance shall be paid by the Company at the same times as it pays its
executives. Executive acknowledges and understands that said payments shall
cease or be limited to the difference in Executive’s salary with Company and new
employer upon Executive finding new employment. For example, should Executive
find new employment paying $100,000 per year, Executive shall only be entitled
to $125,000 for each month Executive is entitled to severance payment. Executive
further acknowledges and agrees that Executive is obligated to make reasonable
and good faith efforts to find new employment upon severance payments
commencing. Failure to make such reasonable and good faith efforts by Executive
give Company the option, but not the obligation, to discontinue such severance
payments.

(b) Termination for Cause. In the event Executive is terminated for Cause, the
Company may terminate this Agreement, and the Executive shall have no right to
compensation, severance as defined in Section 6(a) or reimbursement for expenses
not directly related to the benefit of the Company, or to participate in any
Executive benefit programs under Section 5, except as may otherwise be provided
for by law, for any period subsequent to the effective date of termination. For
purposes of this Agreement, “Cause” shall mean: (i) the Executive is convicted
of, or pleads guilty or nolo contendere to, any felony (including, but not
limited to, any felony involving fraud, moral turpitude, embezzlement or theft
in connection with the Executive’s duties or in the course of the Executive’s
employment with the Company); (ii) the Executive, in carrying out his duties
hereunder, has acted with gross negligence or intentional misconduct resulting,
in any case, in harm to the Company; (iii) the Executive misappropriates Company
funds or otherwise defrauds the Company; (iv) the Executive breaches his
fiduciary duty to the Company resulting in profit to him, directly or
indirectly, without the express written permission of the BOD; (v) the Executive
materially breaches any agreement with the Company; (vi) the Executive breaches
any provision of Section 7 or Section 8; (vii) the Executive becomes subject to
a preliminary or permanent injunction issued by a United States District Court
enjoining the Executive from violating any securities law administered or
regulated by the Securities and Exchange Commission; (viii) the Executive
becomes subject to a cease and desist order or other order issued by the
Securities and Exchange Commission after an opportunity for a hearing; (ix) the
Executive refuses to carry out a resolution adopted by the Company’s BOD at a
meeting in which the Executive was offered a reasonable opportunity to argue
that the resolution should not be adopted; or (x) the Executive abuses alcohol
or drugs in a manner that interferes with the successful performance of his
duties; (xi) the Executive fails to perform his duties under the Agreement by
the Executive for any reason other than Section 6(c) of this Agreement.

(c) Death or Disability. Except as otherwise provided in this Agreement, this
Agreement shall automatically terminate upon the death or disability of the
Executive. For purposes of this Section 6(a), “disability” shall mean (i) the
Executive is unable to engage in his customary duties by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for a continuous period of not less than 12 months; (ii) the
Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death, or last for continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company; or (iii) the Executive is determined to be totally
disabled by the Social Security Administration. Any question as to the existence
of a disability shall be determined by the written opinion of the Executive’s
regularly attending physician (or his guardian) (or the Social Security
Administration, where applicable). In the event that the Executive’s employment
is terminated by reason of Executive’s death or disability, the Company shall
pay the following to the Executive or his personal representative: (i) any
accrued but unpaid Base Salary for services rendered to the date of termination
and (ii) any accrued but unpaid expenses required to be reimbursed under this
Agreement.

(d) Other Termination.

(1) This Agreement may be terminated: (i) by the Executive for Good Reason (as
defined below and subject to Section 6(b) of this Agreement), (ii) by the
Company without Cause, or (iii) by the Executive without reason, provided the
Executive gives the Company 90 days notice.

(2) In the event this Agreement is terminated by the Company without Cause, but
the Company desires for Executive’s termination date be some date beyond the
date of termination notice, the Executive shall be entitled to only the
following:

(A) Any accrued but unpaid Base Salary for services rendered to the date of
termination;

(B) Amounts specified in 6(a) of this Agreement but only if terminated without
Cause;

(C) Any accrued but unpaid reasonable business expenses required to be
reimbursed under this Agreement; and

(D) any benefits (except perquisites) to which the Executive was entitled
pursuant to Section 5(b) hereof shall continue to be paid or provided by the
Company, as the case may be, for three months, subject to the terms of any
applicable plan or insurance contract and applicable law provided that such
benefits are exempt from Section 409A of the Code by reason of Treasury
Regulation 1.409A-1(a) (5) or otherwise. In the event all or a portion of the
benefits to which the Executive was entitled pursuant to Section 5(b) hereof are
subject to 409A of the Code, the Executive shall not be entitled to the benefits
that are subject to Section 409A of the Code subsequent to the “applicable 2 ½
month period” (as such term is defined under Treasury Regulation Section
1.409A-1(b)(4)(i)(A)).

(3) In the event of a Change of Control during the Term, the Executive shall be
entitled to receive each of the provisions of Section 6(d)(2)(A) – (D) above
except the benefits under Section 6(d)(2)(D) shall continue for a three month
period provided that such benefits are exempt from Section 409A of the Code by
reason of Treasury Regulation 1.409A-1(a)(5) or otherwise. In the event all or a
portion of the benefits under Section 6(e)(2)(D) are subject to 409A of the
Code, the Executive shall not be entitled to the benefits that are subject to
Section 409A of the Code subsequent to the “applicable 2 ½ month period” (as
such term is defined under Treasury Regulation Section 1.409A-1(b)(4)(i)(A)).

Any termination made by the Company under this Agreement shall be approved by
the BOD.

(e)  Upon (1) voluntary or involuntary termination of the Executive’s employment
or (2) the Company’s request at any time during the Executive's employment, the
Executive shall (i) provide or return to the Company any and all Company
property, including keys, key cards, access cards, security devices, employer
credit cards, network access devices, computers, cell phones, smartphones,
manuals, work product, thumb drives or other removable information storage
devices, and hard drives, and all Company documents and materials belonging to
the Company and stored in any fashion, including but not limited to those that
constitute or contain any Confidential Information or work product, that are in
the possession or control of the Executive, whether they were provided to the
Executive by the Company or any of its business associates or created by the
Executive in connection with his employment by the Company; and (ii) delete or
destroy all copies of any such documents and materials not returned to the
Company that remain in the Executive’s possession or control, including those
stored on any non-Company devices, networks, storage locations and media in the
Executive’s possession or control.

7. Non-Solicitation of Employees.

(a) Solicitation of Employees. For two years following Executive’s termination
from the Company, for any reason, the Executive agrees that he shall not,
directly or indirectly, request, recommend or advise any employee of the Company
to terminate his or her employment with the Company, for the purposes of
providing services to Executive’s new employer or another Comapny, or solicit
for employment or recommend to any third party the solicitation for employment
of any individual who was employed by the Company or any of its subsidiaries and
affiliates at any time during the one year period preceding the Executive’s
termination of employment. Additionally, Executive agrees that he shall not hire
any person who previously worked for the Company for two years following his
termination.

(b) Non-disparagement. The Executive agrees that, after the end of his
employment, he will refrain from making, in writing or orally, any unfavorable
comments about the Company, it Directors, Officers, shareholders, its
operations, policies, or procedures that would be likely to injure the Company’s
reputation or business prospects; provided, however, that nothing herein shall
preclude the Executive from responding truthfully to a lawful subpoena or other
compulsory legal process or from providing truthful information otherwise
required by law.

(c) No Payment. The Executive acknowledges and agrees that no separate or
additional payment will be required to be made to him in consideration of his
undertakings in this Section 7, and confirms he has received adequate
consideration for such undertakings.

(d) References. References to the Company in this Section 7 shall include the
Company’s subsidiaries and affiliates.

(e) Liquidated Damages. The parties recognize and agree that violation of
Sections 7, 8, and/or 11 may cause damages that are difficult to quantify to the
aggrieved party. In recognition of this difficulty in assessing the damages
caused therefrom, Executive and Company agree that in addition to any remedy the
arbitrator may order, the violating party of any of the paragraphs mentioned
herein shall pay the sum of $10,000.00 to the aggrieved party as a liquidated
damage. Where violation of any of Sections 7, 8, and/or 11 is alleged, the party
claiming to have been aggrieved shall shoulder the burden of proof. 

8. Non-Disclosure of Confidential Information.

(a) Confidential Information. For purposes of this Agreement, “Confidential
Information” includes, but is not limited to, trade secrets, processes,
policies, procedures, techniques, designs, drawings, know-how, show-how,
technical information, specifications, computer software and source code,
information and data relating to the Company, the Company’s budgets and
strategic plans, and the identity of customers, vendors, and suppliers, subjects
and databases, data, and all technology relating to the Company’s businesses,
systems, methods of operation, and customer lists, customer information,
solicitation leads, marketing and advertising materials, methods and manuals and
forms, all of which pertain to the activities or operations of the Company, the
names, home addresses and all telephone numbers and e-mail addresses of the
Company’s directors, employees, officers, executives, former executives,
customers and former customers. Confidential Information also includes, without
limitation, Confidential Information received from the Company’s subsidiaries
and affiliates. For purposes of this Agreement, the following will not
constitute Confidential Information: (i) information which is or subsequently
becomes generally available to the public through no act or fault of the
Executive, (ii) information set forth in the written records of the Executive
prior to disclosure to the Executive by or on behalf of the Company which
information is given to the Company in writing as of or prior to the date of
this Agreement, (iii) information which is lawfully obtained by the Executive in
writing from a third party (excluding any affiliates of the Executive) who
lawfully acquired the confidential information and who did not acquire such
confidential information or trade secret, directly or indirectly, from the
Executive or the Company or its subsidiaries or affiliates and who has not
breached any duty of confidentiality, and (iv) information which would otherwise
be considered Confidential Information that was acquired by the Executive prior
to the signing of this Agreement.

(b) Legitimate Business Interests. The Executive recognizes that the Company has
legitimate business interests to protect and as a consequence, the Executive
agrees to the restrictions contained in this Agreement because they further the
Company’s legitimate business interests. These legitimate business interests
include, but are not limited to (i) trade secrets; (ii) valuable confidential
business, technical, and/or professional information that otherwise may not
qualify as trade secrets, including, but not limited to, all Confidential
Information; (iii) substantial, significant, or key relationships with specific
prospective or existing customers, vendors or suppliers; (iv) goodwill
associated with the Company’s business; and (v) specialized training relating to
the Company’s technology, Services, methods, operations and procedures.
Notwithstanding the foregoing, nothing in this Section 8(b) shall be construed
to impose restrictions greater than those imposed by other provisions of this
Agreement.

(c) Confidentiality. During the Term of this Agreement and following termination
of employment, for any reason, the Confidential Information shall be held by the
Executive in the strictest confidence and shall not, without the prior express
written consent of the Company, be disclosed to any person other than in
connection with the Executive’s employment by the Company. The Executive further
acknowledges that such Confidential Information as is acquired and used by the
Company or its subsidiaries or affiliates is a special, valuable and unique
asset. The Executive shall exercise all due and diligent precautions to protect
the integrity of the Company’s Confidential Information and to keep it
confidential whether it is in written form, on electronic media, oral, or
otherwise. The Executive shall not copy any Confidential Information except to
the extent necessary to his employment nor remove any Confidential Information
or copies thereof from the Company’s premises except to the extent necessary to
his employment. All records, files, materials and other Confidential Information
obtained by the Executive in the course of his employment with the Company are
confidential and proprietary and shall remain the exclusive property of the
Company, its customers, or subjects, as the case may be. The Executive shall
not, except in connection with and as required by his performance of his duties
under this Agreement, for any reason use for his own benefit or the benefit of
any person or entity other than the Company or disclose any such Confidential
Information to any person, firm, corporation, association or other entity for
any reason or purpose whatsoever without the prior express written consent of an
executive officer of the Company (excluding the Executive).

(d) References. References to the Company in this Section 8 shall include the
Company’s subsidiaries and affiliates.

9. Equitable Relief.

(a) The Company and the Executive recognize that the services to be rendered
under this Agreement by the Executive are special, unique and of extraordinary
character, and that in the event of the breach by the Executive of the terms and
conditions of this Agreement or take any action in violation of Section 7 and/or
Section 8, the Company shall be entitled to institute and prosecute proceedings
in any court of competent jurisdiction referred to in Section 9(b) below, to
enjoin the Executive from breaching the provisions of Section 7 and/or Section
8. Company and Executive hereby agree that this Section shall only be applicable
to actions instituted requesting equitable or declaratory relief. Company and
Executive agree that no action for money damages, regardless of the nature of
the claim being contractual or in tort, may be maintained in State or Federal
Courts, and the only venue for such actions requesting money damages is
arbitration.

(b) Any action permitted to be filed in the State or Federal Courts pursuant to
Section 9(a) must be commenced only in the appropriate state or federal court
located in Placer County, California. The Executive and the Company irrevocably
and unconditionally submit to the exclusive jurisdiction of such courts and
agree to take any and all future action necessary to submit to the jurisdiction
of such courts. The Executive and the Company irrevocably waive any objection
that they now have or hereafter may have to the laying of venue of any suit,
action or proceeding brought in any such court and further irrevocably waive any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. Final judgment against the Executive or
the Company in any such suit shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment, a certified or true copy of which shall
be conclusive evidence of the fact and the amount of any liability of the
Executive or the Company therein described, or by appropriate proceedings under
any applicable treaty or otherwise.

10. Conflicts of Interest. While employed by the Company, the Executive shall
not, unless approved by the BOD or the shareholders of the Company, directly or
indirectly:

(a) participate as an individual in any way in the benefits of transactions with
any of the Company’s suppliers, vendors, customers, or subjects, including,
without limitation, having a financial interest in the Company’s suppliers,
vendors, customers, or subjects, or making loans to, or receiving loans, from,
the Company’s suppliers, vendors, customers, or subjects;

(b) realize a personal gain or advantage from a transaction in which the Company
has an interest or use information obtained in connection with the Executive’s
employment with the Company for the Executive’s personal advantage or gain; or

(c) accept any offer to serve as an officer, director, partner, consultant,
manager with, or to be employed in a professional, medical, technical, or
managerial capacity by, a person or entity which does business with the Company.

11. Inventions, Ideas, Processes, and Designs. All inventions, ideas, processes,
programs, software, and designs (including all improvements) (i) conceived or
made by the Executive during the course of his employment with the Company
(whether or not actually conceived during regular business hours), and (ii)
related to the business of the Company, shall be deemed works made for hire and
shall be disclosed in writing promptly to the Company and shall be the sole and
exclusive property of the Company, and the Executive hereby assigns any such
inventions to the Company. An invention, idea, process, program, software, or
design (including an improvement) shall be deemed related to the business of the
Company if (a) it was made with the Company’s funds, personnel, equipment,
supplies, facilities, or Confidential Information, (b) results from work
performed by the Executive for the Company, or (c) pertains to the current
business or demonstrably anticipated research or development work of the
Company. The Executive shall cooperate with the Company and its attorneys in the
preparation of patent and copyright applications for such developments and, upon
request, shall promptly assign all such inventions, ideas, processes, and
designs to the Company. The decision to file for patent or copyright protection
or to maintain such development as a trade secret, or otherwise, shall be in the
sole discretion of the Company, and the Executive shall be bound by such
decision. The Executive hereby irrevocably assigns to the Company, for no
additional consideration, the Executive’s entire right, title and interest in
and to all work product and intellectual property rights described by the first
sentence of this Section 11, including the right to sue, counterclaim and
recover for all past, present and future infringement, misappropriation or
dilution thereof, and all rights corresponding thereto throughout the world.
Nothing contained in this Agreement shall be construed to reduce or limit the
Company's rights, title or interest in any work product or intellectual property
rights so as to be less in any respect than the Company would have had in the
absence of this Agreement. Exhibit A to this Agreement contains a non-exclusive
list of inventions, ideas, processes, and designs which the Executive made or
conceived prior to his employment with the Company and which therefore are
excluded from the scope of this Agreement. References to the Company in this
Section 11 shall include the Company, its subsidiaries and affiliates.

12. Indebtedness. If, during the course of the Executive’s employment under this
Agreement, the Executive becomes indebted to the Company for any reason, the
Company may, if it so elects, and if permitted by applicable law, set off any
sum due to the Company from the Executive and collect any remaining balance from
the Executive unless the Executive has entered into a written agreement with the
Company.

13. Assignability. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the Company, provided that such successor or assign shall acquire all
or substantially all of the securities or assets and business of the Company.
The Executive’s obligations hereunder may not be assigned or alienated and any
attempt to do so by the Executive will be void.

14. Severability.

(a) If, in any adversarial proceeding, including arbitration, the arbitrator or
judge shall refuse to enforce all of the separate covenants deemed included
herein because taken together they are more extensive than necessary to assure
to the Company the intended benefits of this Agreement, it is expressly
understood and agreed by the parties hereto that the provisions of this
Agreement that, if eliminated, would permit the remaining separate provisions to
be enforced in such proceeding shall be deemed eliminated, for the purposes of
such proceeding, from this Agreement.

(b) If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other. The remaining provisions of this Agreement shall be valid and binding
and of like effect as though such provisions were not included.

15. Notices and Addresses. All notices, offers, acceptance and any other acts
under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by FedEx or similar
receipted delivery, or next business day delivery to the addresses detailed
below (or to such other address, as either of them, by notice to the other may
designate from time to time), or by e-mail delivery (in which event a copy shall
immediately be sent by FedEx or similar receipted delivery), as follows:



To the Company: InnerScope Advertising Agency, Inc.   2281 Lava ridge Ct. Ste
130   Roseville, CA 95661   Attn:  Mark Moore, Chairman         To the
Executive: Matthew Moore   1501 Deer Hollow Way   Roseville, CA 95661   Email:
matthewmoore@hearingmed.com



 

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement may be
by actual or facsimile signature.

17. Attorneys’ Fees. In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses (including such fees and costs on
appeal).

18. Governing Law. This Agreement shall be governed or interpreted according to
the internal laws of the State of California without regard to choice of law
considerations and all claims relating to or arising out of this Agreement, or
the breach thereof, whether sounding in contract, tort, or otherwise, shall also
be governed by the laws of the State of California without regard to choice of
law considerations.

19. Entire Agreement. This Agreement constitutes the entire Agreement between
the parties and supersedes all prior oral and written agreements between the
parties hereto with respect to the subject matter hereof. Neither this Agreement
nor any provision hereof may be changed, waived, discharged or terminated
orally, except by a statement in writing signed by the party or parties against
which enforcement or the change, waiver discharge or termination is sought.

20. Section and Paragraph Headings. The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

21. Arbitration. Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this agreement to arbitrate, shall be determined by arbitration in Placer
County, California before one arbitrator. The parties to arbitration shall
jointly select an arbitrator. The arbitration shall be administered by JAMS
pursuant to its Comprehensive Arbitration Rules and Procedures and in accordance
with the Expedited Procedures delineated in Rule 16.1 and 16.2. The decision of
the arbitrator shall be final and conclusive, and the parties waive the right to
trial de novo or appeal, excepting only for the purpose of confirming the
arbitrator's decision, for which purpose the Parties agree the California
Superior Court shall have jurisdiction. The party asserting any breach will have
the burden of proof with respect thereto.

22. Section 409A Compliance.

(a) This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”), or an exemption thereunder.
This Agreement shall be construed and administered in accordance with Section
409A. Notwithstanding any other provision of this Agreement to the contrary,
payments provided under this Agreement may only be made upon an event and in a
manner that complies with Section 409A or an applicable exemption. Any payments
under this Agreement that may be excluded from Section 409A either as separation
pay due to an involuntary separation from service (including a voluntary
separation from service for good reason that is considered an involuntary
separation for purposes of the separation pay exception under Treasury
Regulation 1.409A-1(n)(2)) or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, each
installment payment provided under this Agreement shall be treated as a separate
payment. Any payments to be made under this Agreement upon a termination of
employment shall only be made if such termination of employment constitutes a
“separation from service” under Section 409A. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A and in no event shall the Company be
liable for all or any portion of any taxes, penalties, interest, or other
expenses that may be incurred by the Executive on account of non-compliance with
Section 409A.

 

(b) Notwithstanding any other provision of this Agreement, if at the time of the
Executive's termination of employment, the Executive is a "specified employee",
determined in accordance with Section 409A, any payments and benefits provided
under this Agreement that constitute "nonqualified deferred compensation"
subject to Section 409A (e.g., payments and benefits that do not qualify as a
short-term deferral or as a separation pay exception) that are provided to the
Executive on account of the Executive’s separation from service shall not be
paid until the first payroll date to occur following the six-month anniversary
of the Executive's termination date ("Specified Employee Payment Date"). The
aggregate amount of any payments that would otherwise have been made during such
six-month period shall be paid in a lump sum on the Specified Employee Payment
Date without interest and thereafter, any remaining payments shall be paid
without delay in accordance with their original schedule. If the Executive dies
during the six-month period, any delayed payments shall be paid to the
Executive's estate in a lump sum upon the Executive's death.

 

(c) To the extent required by Section 409A, each reimbursement or in-kind
benefit provided under this Agreement shall be provided in accordance with the
following:

 

(i) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;

 

(ii) any reimbursement of an eligible expense shall be paid to the Executive on
or before the last day of the calendar year following the calendar year in which
the expense was incurred; and

 

(iii) any right to reimbursements or in-kind benefits under this Agreement shall
not be subject to liquidation or exchange for another benefit.

 

(d) In the event the Company determines that the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code at the time
of the Executive’s separation from service, then to the extent any payment or
benefit that the Executive becomes entitled to under this Agreement on account
of the Executive’s separation from service would be considered deferred
compensation subject to Section 409A as a result of the application of Section
409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such benefit
shall not be provided until the date that is the earlier of (i) six months and
one day after the Executive’s separation from service, or (ii) the Executive’s
death (the “Six Month Delay Rule”).

 

(i) For purposes of this subparagraph, amounts payable under the Agreement
should not provide for a deferral of compensation subject to Section 409A to the
extent provided in Treasury Regulation Section 1.409A-1(b)(4) (e.g., short-term
deferrals), Treasury Regulation Section 1.409A-1(b)(9) (e.g., separation pay
plans, including the exception under subparagraph (iii)), and other applicable
provisions of the Treasury Regulations.

 

(ii) To the extent that the Six Month Delay Rule applies to payments otherwise
payable on an installment basis, the first payment shall include a catch-up
payment covering amounts that would otherwise have been paid during the
six-month period but for the application of the Six Month Delay Rule, and the
balance of the installments shall be payable in accordance with their original
schedule.

 

(iii) To the extent that the Six Month Delay Rule applies to the provision of
benefits (including, but not limited to, life insurance and medical insurance),
such benefit coverage shall nonetheless be provided to the Executive during the
first six months following his separation from service (the “Six Month Period”),
provided that, during such Six-Month Period, the Executive pays to the Company,
on a monthly basis in advance, an amount equal to the Monthly Cost (as defined
below) of such benefit coverage. The Company shall reimburse the Executive for
any such payments made by the Executive in a lump sum not later than 30 days
following the sixth month anniversary of the Executive’s separation from
service. For purposes of this subparagraph, “Monthly Cost” means the minimum
dollar amount which, if paid by the Executive on a monthly basis in advance,
results in the Executive not being required to recognize any federal income tax
on receipt of the benefit coverage during the Six Month Period.

 

(e) The parties intend that this Agreement will be administered in accordance
with Section 409A. To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A, the provision shall be read in
such a manner so that all payments hereunder comply with Section 409A. The
parties agree that this Agreement may be amended, as reasonably requested by
either party, and as may be necessary to fully comply with Section 409A and all
related rules and regulations in order to preserve the payments and benefits
provided hereunder without additional cost to either party.

 

(f) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A but do
not satisfy an exemption from, or the conditions of, such Section.

 

[Signature Page To Follow]


 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date and year first above written.





Innerscope Advertising Agency, Inc.   By:/s/ Mark Moore       Mark Moore,
      Chairman         Executive:   /s/ Matthew Moore Matthew Moore


